Title: From John Adams to Benjamin Stoddert, 28 June 1799
From: Adams, John
To: Stoddert, Benjamin


107
Sir
Quincy June 28th 1799

I have read with pleasure your favor of the 19th. I yesterday sent to the post office your letter to Capt Talman, of whose intelligence, activity, bravery & property I receive very handsome accounts. The letter to Capt Dobell I have not yet sent. In truth I have not yet heard a good character of him. On the contrary he is very unfavorably represented.
I am in much anxiety about the constitution. If Beale is removed Hull who is a younger man will be first lieutenant & although I have a very good opinion of him, I see not why Beale should be removed, to make way for him. If we could get Prebble or some other able Capt. to accept the place of second Captain, a practice common in the English navy, I should think it would be better to leave Beale, Hull Hamilton & Ferry in the order they hold as lieutenants.
I am &c.
